                                                            Case 5:17-cv-02514-JGB-SHK Document 300-7 Filed 08/21/20 Page 1 of 2 Page ID
                                                                                             #:6321



                                                            1
                                                            2
                                                            3
                                                            4
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10                         UNITED STATES DISTRICT COURT
                                                           11          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHKx
                                                           13   FUENTES, ABDIAZIZ KARIM, and
AKERMAN LLP




                                                                RAMON MANCIA, individually and on
                                                           14   behalf of all others similarly situated
                                                           15                   Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                                      vs.                                  DEFENDANT THE GEO GROUP,
                                                           16                                              INC.’S EX PARTE APPLICATION
                                                                                                           TO EXTEND EXPERT REBUTTAL
                                                           17   THE GEO GROUP, INC.,                       DEADLINE, DISCOVERY CUTOFF,
                                                                                                           DEADLINE TO FILE SUMMARY
                                                           18                   Defendant.                 JUDGMENT MOTIONS, AND NON-
                                                                                                           DISCOVERY MOTION CUTOFF
                                                           19
                                                                THE GEO GROUP, INC.,
                                                           20
                                                                                Counter-Claimant,
                                                           21         vs.
                                                           22   RAUL NOVOA, JAIME CAMPOS
                                                           23   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                           24   behalf of all others similarly situated,
                                                           25                   Counter-Defendant.
                                                           26
                                                           27
                                                           28
                                                                                                       1                   CASE NO. 5:17-CV-02514-JGB-SHKX

                                                                                                 [PROPOSED] ORDER
                                                            Case 5:17-cv-02514-JGB-SHK Document 300-7 Filed 08/21/20 Page 2 of 2 Page ID
                                                                                             #:6322



                                                            1         The Court, having considered Defendant The GEO Group, Inc.'s (GEO) Ex
                                                            2   Parte Application to Extend Expert Rebuttal Deadline, Discovery Cut-Off, Deadline
                                                            3   to File Summary Judgment Motions, and Non-Discovery Motion Cut-Off, and good
                                                            4   cause appearing therefore, IT IS HEREBY ORDERED THAT:
                                                            5         For the reasons discussed in the Motion, the Court GRANTS GEO's ex parte
                                                            6   application to extend the following deadlines:
                                                            7
                                                                            Event                     Current Date           Proposed Date
                                                            8
                                                                Expert Disclosure (Rebuttal)         August 31, 2020       September 30, 2020
                                                            9
                                                           10   All Discovery Cutoff               September 14, 2020       October 30, 2020
                                                                (including hearing discovery
                                                           11   motions)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Last Date to Conduct                 October 12, 2020      November 6, 2020
                                                                Settlement Conference
                                                           13
AKERMAN LLP




                                                           14   Last Date to File Summary            October 4, 2020       November 6, 2020
                                                                Judgment Motions                                         (or the soonest possible
                                                           15                                                            date following the close
                                                                                                                          of the notice period).
                                                           16
                                                           17   Last Date to Hear Non-              November 30, 2020       December 4, 2020
                                                                Discovery Motions
                                                           18
                                                           19
                                                           20         IT IS SO ORDERED.
                                                           21
                                                           22   DATED:
                                                                                                            HON. JESUS G BERNAL
                                                           23                                               UNITED STATES DISTRICT JUDGE
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        1                   CASE NO. 5:17-CV-02514-JGB-SHKX

                                                                                                  [PROPOSED] ORDER
